The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2015

                                      No. 04-14-00783-CR

                                    Joseph Thomas GABAY,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5442
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Without abating this appeal, we direct the trial court to prepare and file findings of fact
and conclusions of law that state its conclusions and the specific findings of fact upon which the
conclusions are based with respect to the following issues: (1) whether Mr. Gabay was in
custody at the time his videotaped statement, State’s Exhibit 4, was taken; (2) whether he
unequivocally invoked a right to counsel; (3) whether Mr. Gabay voluntarily signed the waiver
of his rights; and (4) whether the statement was voluntarily made. See TEX. CODE CRIM. PROC.
ANN. art. 38.22 §6 (West Supp. 2015); TEX. R. APP. P. 34.5(c)(2); see also, Andrus v. State, No.
AP-76,936, 2015 WL 831664, at *1 (Tex. Crim. App. Feb. 25, 2015)(per curiam, not designated
for publication); State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011).

        The trial court clerk must then prepare, certify, and file in this court a supplemental
clerk’s record containing the findings and conclusions. The findings and conclusions must be
made and filed within thirty days of the date of this order.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.




                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court